                Case 6:21-bk-12580-SY                   Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                     Desc
                                                        Main Document    Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Teefor2, Inc

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5460 Vine Street
                                  Chino, CA 91710
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Bernardino                                                  Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 6:21-bk-12580-SY                       Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                    Desc
                                                             Main Document    Page 2 of 14
Debtor    Teefor2, Inc                                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 6:21-bk-12580-SY                    Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                        Desc
                                                         Main Document    Page 3 of 14
Debtor   Teefor2, Inc                                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 6:21-bk-12580-SY                 Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                        Desc
                                                       Main Document    Page 4 of 14
Debtor    Teefor2, Inc                                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 10, 2021
                                                  MM / DD / YYYY


                             X   /s/ Larry Lazalde                                                        Larry Lazalde
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Stephen R. Wade                                                       Date May 10, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Stephen R. Wade 79219
                                 Printed name

                                 LAW OFFICES OF STEPHEN R. WADE, P. C.
                                 Firm name

                                 405 N. Indian Hill Blvd.
                                 Claremont, CA 91711
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (909) 985-6500                Email address      srw@srwadelaw.com

                                 79219 CA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    Case 6:21-bk-12580-SY                            Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                             Desc
                                                                     Main Document    Page 5 of 14

 Fill in this information to identify the case:
 Debtor name Teefor2, Inc
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arcaruis dba                                                    Loan of Money          Disputed                                                                        $413,081.58
 Express Business
 Capital Rhett A.
 Friment
 1225 Franklin Ave.
 Suite 325
 Garden City, NY
 11530
 SANMAR                                                          trade Supplier                                                                                         $198,211.50
 SANMAR CORP PO
 BOX 34060
 Seattle, WA 98124
 Kalamata Capital                                                Loan of Money          Disputed                                                                        $188,574.80
 Group, LLC
 c/o Ariel Bouskile,
 Esq.
 Berkovitch &
 Bouskila, LLP
 80 Broad St., Ste.
 3303
 New York, NY 10004
 24 Capital, LLC                                                 Loan of Money          Disputed                                                                        $154,157.13
 c/o Jared M. Alfin,
 Esq.
 HASSETT &
 gEORGE, P.C.
 945 Hopmeadow St.
 Simsbury, CT 06070
 S&S ACTIVEWEAR /                                                Trade Supplier                                                                                         $122,968.16
 GABA GUERRINI
 LAW
 8583 IRVINE
 CENTER DRIVE
 #500
 Irvine, CA 92618




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 6:21-bk-12580-SY                            Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                             Desc
                                                                     Main Document    Page 6 of 14


 Debtor    Teefor2, Inc                                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 FERNANDEZ &                                                     Attorney fees for      Disputed                                                                          $76,000.00
 LAUBY LLP                                                       Plaintiff
 4590 ALLSTATE
 DRIVE
 Riverside, CA 92501
 AMERICAN                                                        Trade Debt                                                                                               $28,422.94
 EXPRESS
 PO BOX 0001
 Los Angeles, CA
 90096
 US BANK CREDIT                                                  business Credit                                                                                          $17,324.00
 CARD                                                            Card
 PO BOX 790408
 Saint Louis, MO
 63179
 LA APPAREL INC /                                                Trade Debt                                                                                               $13,374.62
 REPUBLIC
 BUSINESS
 15260 VENTURA
 BLVD., SUITE #1920
 Sherman Oaks, CA
 91403
 INDEPENDENT                                                     trade Supplier                                                                                           $12,188.34
 TRADING
 COMPANY
 1341 CALLE
 AVANZADO
 San Clemente, CA
 92673
 BUSINESS GPS /                                                  Consultant Fee         Disputed                                                                          $12,000.00
 CAPITOL LAW
 PARTNERS
 183 KEITH STREET
 Warrenton, VA
 20186
 AMTRUST NORTH                                                   Payroll Tax                                                                                              $11,966.15
 AMERICA
 AMTRUST 800
 SUPERIOR AVENUE
 #E
 Cleveland, OH 44114
 IRS                                                                                    Unliquidated                                                                      $10,000.00
 Ogden, UT
 84201-0046
 StateBoard of                                                   Sales Tax                                                                                                  $8,267.27
 Equalization
 10760 4th Street,
 #200
 Rancho
 Cucamonga, CA
 91730



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 6:21-bk-12580-SY                            Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                             Desc
                                                                     Main Document    Page 7 of 14


 Debtor    Teefor2, Inc                                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DLS WORLDWIDE /                                                 Freight company                                                                                            $6,668.93
 HONEST FREIGHT
 4101 WINFIELD
 ROAD
 Warrenville, IL
 60555
 PRINTGEAR                                                       trade Supplier                                                                                             $4,637.40
 SPORTSWEAR
 2951 STURGIS RD
 Oxnard, CA 93030
 Californai                                                      Sales and Use Tax                                                                                          $4,541.85
 Departmetn of Tax
 and Fee
 Administration
 3737 Main Street
 Riverside, CA 92501
 San Bernardino                                                                                                                                                             $1,885.89
 County Taxes
 Tax Collector
 268 West Hospitality
 Ln.
 1st Floor
 San Bernardino, CA
 92415
 FLOCK FREIGHT                                                   freight services                                                                                           $1,618.59
 FKA AUPTIX INC
 PO BOX 357
 Voorhees, NJ 08043




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 6:21-bk-12580-SY   Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28   Desc
                            Main Document    Page 8 of 14


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Teefor2, Inc
                       5460 Vine Street
                       Chino, CA 91710


                       Stephen R. Wade
                       LAW OFFICES OF STEPHEN R. WADE, P. C.
                       405 N. Indian Hill Blvd.
                       Claremont, CA 91711


                       24 Capital, LLC
                       c/o Jared M. Alfin, Esq.
                       HASSETT & gEORGE, P.C.
                       945 Hopmeadow St.
                       Simsbury, CT 06070


                       AMERICAN EXPRESS
                       PO BOX 0001
                       Los Angeles, CA 90096


                       American Express
                       c/oFirstSource Advantage, LLC
                       205 Bryant Woods South
                       Amherst, NY 14228


                       AMTRUST NORTH AMERICA
                       AMTRUST 800 SUPERIOR AVENUE #E
                       Cleveland, OH 44114


                       Arcaruis dba Express Business
                       Capital Rhett A. Friment
                       1225 Franklin Ave.
                       Suite 325
                       Garden City, NY 11530


                       Ascentium Capital
Case 6:21-bk-12580-SY   Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28   Desc
                        Main Document    Page 9 of 14



                   BUSINESS GPS / CAPITOL LAW PARTNERS
                   183 KEITH STREET
                   Warrenton, VA 20186


                   Californai Departmetn of Tax
                   and Fee Administration
                   3737 Main Street
                   Riverside, CA 92501


                   CIT Commercial Services, Inc.
                   P. O. Box 1036
                   Charlotte, NC 28201


                   Continental Business Credit
                   P. O. Box 60288
                   Los Angeles, CA 90060


                   David Feltch Trustee
                   Broker: Newmark Of Souther CA, Inc.
                   dba Commercial Real Estetate
                   3281 E. Guasti Rd. #600
                   Ontario, CA 91761


                   DLS WORLDWIDE / HONEST FREIGHT
                   4101 WINFIELD ROAD
                   Warrenville, IL 60555


                   FERNANDEZ & LAUBY LLP
                   4590 ALLSTATE DRIVE
                   Riverside, CA 92501


                   FLOCK FREIGHT FKA AUPTIX INC
                   PO BOX 357
                   Voorhees, NJ 08043
Case 6:21-bk-12580-SY   Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28   Desc
                        Main Document    Page 10 of 14



                   GENEVA CAPITAL
                   1311 BROADWAY STREET
                   Alexandria, MN 56308


                   Geneva Capital LLC
                   1311 Broadway St.
                   Alexandria, MN 56308


                   GENEVA CAPITAL, LLC
                   1311 BROADWAY STREET
                   Alexandria, MN 56308


                   INDEPENDENT TRADING COMPANY
                   1341 CALLE AVANZADO
                   San Clemente, CA 92673


                   IRS
                   Ogden, UT 84201-0046



                   Kalamata Capital Group, LLC
                   c/o Ariel Bouskile, Esq.
                   Berkovitch & Bouskila, LLP
                   80 Broad St., Ste. 3303
                   New York, NY 10004


                   LA APPAREL INC / REPUBLIC BUSINESS
                   15260 VENTURA BLVD., SUITE #1920
                   Sherman Oaks, CA 91403


                   Larry and Ruth Lazalde
                   5460 Vine St.
                   Chino, CA 91710
Case 6:21-bk-12580-SY   Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28   Desc
                        Main Document    Page 11 of 14



                   Larry Lazalde
                   5460 Vine St.
                   Chino, CA 91710


                   Larry Lazalde
                   5460 Vine St.
                   Monrovia, CA 91017


                   Lawrence Lazalde
                   5460 vine Street
                   Claremont, CA 91711


                   PRINTGEAR SPORTSWEAR
                   2951 STURGIS RD
                   Oxnard, CA 93030


                   RR Donnelley Logistics Services
                   Worldwide, Inc.
                   DBA: DSL Worldide
                   1000 Windham Parkway
                   Bolingbrook, IL 60490


                   S&S ACTIVEWEAR / GABA GUERRINI LAW
                   8583 IRVINE CENTER DRIVE #500
                   Irvine, CA 92618


                   San   Bernardino County Taxes
                   Tax   Collector
                   268   West Hospitality Ln.
                   1st   Floor
                   San   Bernardino, CA 92415


                   SANMAR
                   SANMAR CORP PO BOX 34060
                   Seattle, WA 98124
Case 6:21-bk-12580-SY   Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28   Desc
                        Main Document    Page 12 of 14



                   StateBoard of Equalization
                   10760 4th Street, #200
                   Rancho Cucamonga, CA 91730


                   TForce Worlwide
                   1000 Windham Parkway
                   Bolingbrook, IL 60490


                   US BANK CREDIT CARD
                    PO BOX 790408
                   Saint Louis, MO 63179
       Case 6:21-bk-12580-SY                      Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                                    Desc
                                                  Main Document    Page 13 of 14


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Stephen R. Wade 79219
405 N. Indian Hill Blvd.
Claremont, CA 91711
(909) 985-6500 Fax: (909) 912-8887
California State Bar Number: 79219 CA
srw@srwadelaw.com




     Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
          Teefor2, Inc                                                        ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Stephen R. Wade 79219                                                   , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
          Case 6:21-bk-12580-SY                     Doc 1 Filed 05/10/21 Entered 05/10/21 16:43:28                                                    Desc
                                                    Main Document    Page 14 of 14


[Check the appropriate boxes and, if applicable, provide the required information.]
1.          I have personal knowledge of the matters set forth in this Statement because:
               I am the president or other officer or an authorized agent of the Debtor corporation
               I am a party to an adversary proceeding
               I am a party to a contested matter
               I am the attorney for the Debtor corporation
2.a.           The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
                class of the corporation’s(s’) equity interests:
                [For additional names, attach an addendum to this form.]
     b.        There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.

May 10, 2021                                                                              By:     /s/ Stephen R. Wade
Date                                                                                              Signature of Debtor, or attorney for Debtor

                                                                                          Name:         Stephen R. Wade 79219
                                                                                                        Printed name of Debtor, or attorney for
                                                                                                        Debtor




___________________________________________________________________________
                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
